Rivera, J. (concurring).
I agree with the majority that the emergency doctrine exception applies where police have a basis to reasonably believe “that a person may have been seriously injured and in need of imminent emergency assistance.” (Majority op at 671.) However, I disagree with its conclusion that the police conduct following the termination of the emergency did not violate defendant’s rights. In my opinion, after the emergency ended, the police continued to act in disregard of defendant’s prior demands to speak with his lawyer and undermined his right to counsel.
The emergency doctrine is an exception to the established constitutional prohibition on police interrogation in violation of a suspect’s right to counsel. This exception allows police questioning of a suspect, in derogation of the usual Miranda warnings, where the police may have reasonable grounds to believe an emergency exists that demands their immediate attention. (See New York v Quarles, 467 US 649, 656 [1984] [“we do not believe that the doctrinal underpinnings of Miranda require that it be applied in all its rigor to a situation in which police officers ask questions reasonably prompted by a concern for the public safety”].) The doctrine permits questioning even where the suspect has specifically invoked his right to counsel. (See People v Krom, 61 NY2d 187, 200 [1984] [“the police did not violate the defendant’s right to counsel under the State Constitution by questioning him concerning the victim’s whereabouts”].) However, once the emergency ends, the exception no longer applies. (Krom, 61 NY2d at 200; see also People v Molina, 248 AD2d 489, 490 [2d Dept 1998].) The doctrine is, thus, subject to temporal limits on the suspension of a suspect’s rights to speak with an attorney and on police interrogation outside the presence of counsel. Without a temporal limit, the exception would potentially engulf, or otherwise encumber, a suspect’s rights to refuse to respond to police questioning and seek assistance of counsel. The policy reasons supporting the emergency doctrine, and its attendant suspension of law enforcement’s *674duty to inform the defendant of his rights in accordance with Miranda and the prohibition on custodial interrogations outside the presence of counsel, also support the immediate reestablishment of the defendant’s rights to their pre-emergency status, once the police are no longer faced with “grounds to believe that there is an emergency at hand and an immediate need for their assistance” (People v Molnar, 98 NY2d 328, 332 [2002]; see also majority op at 670).
Here, as the People concede, once the body was discovered the emergency ended. Thus, no reasonable basis existed for the continuation of the application of the emergency exception to the defendant. At that time, defendant, who had previously asked for counsel, was entitled to the termination of all custodial questioning, and to speak with an attorney. (See Krom, 61 NY2d at 200 [“The police . . . should not have continued to question the defendant in the absence of counsel once the victim’s body was found”].) The fact that defendant did not repeat his request for counsel did not constitute a waiver of his original request; such waiver, in fact, would be invalid outside the presence of counsel. (See People v Cunningham, 49 NY2d 203, 209 [1980].)
Rather than cease their efforts to search for evidence and realign their conduct with well established precedent, the police continued to extract information from defendant outside the presence of counsel. According to the record, the investigator was fully aware, at approximately 1:00 a.m., that a body had been discovered after being notified over his police radio. This same investigator was equally aware of defendant’s invocation of counsel earlier in the night. Yet, more than two hours after the police discovered the body, the investigator sought to secure incriminating statements from the defendant without the defendant having had the benefit of speaking with a lawyer even once during the course of a custodial process which lasted at least six hours. The investigator admitted that he was hoping the defendant would make incriminating statements when he permitted the defendant’s female acquaintance to address the defendant.
The majority relies on Arizona v Mauro (481 US 520 [1987]) to support its conclusion that the use of the female acquaintance was not the functional equivalent of an interrogation. However, Mauro is distinguishable because it did not involve police conduct following suspension of defendant’s rights under the emergency doctrine, nor did it involve the admitted efforts by law enforcement to elicit incriminating statements from the *675defendant. In Mauro, the police advised the defendant of his Miranda rights, the defendant invoked his right to counsel and all questioning ceased. The police, however, permitted the defendant’s wife to speak with the defendant. The Court concluded that the police conduct, absent any evidence or suggestion of improper motives, did not constitute an interrogation. (481 US at 529.) As the Court noted in Mauro, “[n]or [was] it suggested—or supported by any evidence—that [the officer’s] decision to allow Mauro’s wife to see him was the kind of psychological ploy that properly could be treated as the functional equivalent of interrogation.” (Id. at 527.) Also, there was “no evidence that the officers sent [Mauro’s wife] in to see her husband for the purpose of eliciting incriminating statements.” (Id. at 528.)* Those concerns, however, are exactly at issue in the defendant’s case. First, allowing a friend to speak with the defendant after the police had spoken with him, and while in custody, carried a certain amount of psychological impact. Second, the investigator’s sole articulated reason for allowing the friend to speak to the defendant was to record incriminating statements.
On these facts, I cannot agree with the majority that the investigator’s actions were not “a subterfuge to circumvent attachment of the indelible right to counsel.” (Majority op at 672.) The clearly opportunistic use of the situation cannot be reconciled with defendant’s right to speak with an attorney.
For the same reasons, I would find that the police conduct also violated defendant’s rights under our State Constitution. It bears repeating that our Constitution provides more expansive protections than the Federal Constitution. (People v Alvarez, 70 NY2d 375, 378 [1987] [“in determining . . . the guarantees of fundamental rights of the individual in the Constitution of the State of New York, this court is bound to exercise its independent judgment and is not bound by a decision of the Supreme Court of the United States limiting the scope of similar guarantees in the Constitution of the United States”].)
Nevertheless, as made immensely clear by the record and the majority’s discussion of the evidence, it cannot be said that the *676defendant’s statements to his friend were of the type that creates “a reasonable possibility that the [error] might have contributed to the conviction.” (See People v Crimmins, 36 NY2d 230, 241 [1975].) Therefore, I concur.
Chief Judge Lippman and Judges Read, Smith, Pigott and Abdus-Salaam concur with Judge Graffeo; Judge Rivera concurs in result in an opinion.
Order affirmed.

 The majority contends that the cases are indistinguishable because officers in both cases acted merely in the “hopes” of overhearing incriminating statements. Yet in Mauro, the officers asserted safety and security reasons for observing Mauro and his wife, but also acknowledged the possibility that Mauro might incriminate himself. Here, the investigator’s only reason for being present in the room with the defendant and his friend was to overhear and record the defendant’s potentially incriminating statements.